Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the language “…a plug-type magnet connector to be coupled with a socket-type magnet connector of the control unit is provided at one end of the power cable, and a plug-type connector to be coupled with a connector of the lighting unit is provided at the other end of the power cable…” is unclear.  Turning to the specification for clarification, it appears the power cable, which extends between the battery and lighting unit, has, at one end, a magnetic plug couplable to the control unit’s socket-type magnetic connector and, at the other, a plug-type connector couplable with the lighting unit’s connector or, in simpler terms, a power cable having a plug on each end and is considered as such for the purposes of examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2021/0140593; hereinafter ‘Nguyen’), in further view of Hodges et al. (US 2019/0105784; hereinafter ‘Hodges’).

Regarding claim 1, Nguyen discloses a neckband-type medical headlight system, comprising: 
a lighting unit (1200, at least figs. 1-8A, as disclosed in at least paragraph [0034-0038]) and a magnifying glass (of the loupes) provided in glasses or a headset (E; at least figs. 1-8A); 
a control unit (at least 1115, as seen in at least fig. 2B) configured to control the lighting unit (as disclosed in at least paragraphs [0023-0025]); and 
a battery (1100; at least fig. 2B) and a power cable configured to supply electric power to the lighting unit (as disclosed in at least paragraph [0032], the Examiner notes there is specifically a battery disclosed but paragraph 32 teaches any suitable power source could be used, and a wired power source—even a temporarily wired power source, i.e. during charging, could be charging), 
wherein the control unit (1115) for controlling the lighting unit is composed of a neckband type to be seated around a user's neck (as seen in at least fig. 1B). 
However, Nguyen does not specifically disclose a pedal-type wireless control unit.
Hodges teaches a similar neckband type device which further includes a pedal-type wireless control unit is further provided to enable a user to turn on and off the lighting unit using a foot (as disclosed in at least paragraph [0055]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to include Hodges’ pedal-type wireless control unit as an additional hands-free means to turn the light on and off to allow the medical professional’s hands to remain sterile. 

Regarding claim 2, Nguyen, as modified by Hodges, discloses the claimed invention as indicated above, yet does not specify the neckband-type control unit includes a main PCB provided on one side thereof and an auxiliary PCB provided on the other side thereof.
However, the Examiner asserts that PCBs and their locations are old and well known in lighting technology. The inclusion and specific placement of the PCBs within the combined device of Nguyen and Hodges is regarded as an obvious design choice that is within the skill of a person having ordinary skill in the art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to include a main PCB provided on one side thereof and an auxiliary PCB provided on the other side of the combined device of Nguyen and Hodges to allow for a compact and ergonomic overall structure designed to fit around the neck of a person. 

Regarding claim 4, Nguyen discloses a socket-type magnet connector (1130, as disclosed in at least paragraph [0031]) for allowing one end of the power cable to be coupled with the control unit is provided on one side of the control unit.

Regarding claim 5, Nguyen teaches that each battery assembly (1140, at least fig. 2b) includes at least one of variety of types of batteries.  Thus, it would have been obvious to one having ordinary skill in the art to includes two batteries respectively provided on both ends of the neckband-type control unit.
Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 5, “configured to be mounted on and removed from the control unit by a latch-type lock in a push/pull manner,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114. Furthermore, it is noted that one having ordinary skill in the art would recognize the importance of accessing the batteries for replacement.

Regarding claim 6, as best understood, a plug-type magnet connector to be coupled with a socket-type magnet connector of the control unit is provided at one end of the power cable, and a plug-type connector to be coupled with a connector of the lighting unit is provided at the other end of the power cable (at least figure 3A shows Nguyen’s power cable and the associated text details the structural arrangement). 

Regarding claim 7, Nguyen, as modified by Hodges, discloses the claimed invention as indicated above.
Whilst, Nguyen, as modified by Hodges, does not specifically disclose two low-loss ideal. 
However, one having ordinary skill in the art recognizes low-loss ideal diodes are old and well-known in the art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to provide Nguyen’s control unit with two low-loss ideal diodes to preferentially select and use a high-voltage battery among two batteries as these diodes are known for use with at least two differently located powering unit, like two independently located battery assemblies, to allow for either more highly powered battery assembly to provide the power to the diodes.

Regarding claims 8 and 9, Nguyen discloses the claimed invention as indicated above.
Nguyen does not specifically disclose a motion sensor. 
Hodges teaches a system which recognizes the user’s movement and controls light based on said movements (see at least paragraphs [0039-0047]), yet does not specifically teach 9-axis sensor.
At the same time, one having ordinary skill in the art recognizes the similarity between Hodges’ disclosure and the “9-axis sensor” as claimed.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have a 9-axis sensor, as suggested by the teaching of Hodges, configured to recognize user's movement and control Nguyen’s lighting unit based on the user's movement, wherein the 9-axis sensor includes three acceleration sensors and three gyro sensors.
One would have been motivated to do so based on Hodges’ teachings for motion detection and to accurately and effectively monitor a user’s movement.

Regarding claim 10, Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 10, “the lighting unit is turned on and off when a user moves user's head up and down twice within 2 to 3 seconds,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114.

Regarding claim 11, Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 11, “the brightness of the lighting unit is raised by one level when a user moves a user's head up and down once within 2 to 3 seconds, moves the user's head to the right, and then returns the user's head to the center,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114.

Regarding claim 12, Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 12, “the brightness of the lighting unit is lowered by one level when a user moves a user's head up and down once within 2 to 3 seconds, moves the user's head to the left, and then returns the user's head to the center,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114.

Regarding claim 14, Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 14, “the control unit is configured to turn the lighting unit on and off or adjust the brightness of the lighting unit through PWM control,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114.  It is noted in at least paragraph [0025] that the light control controls at least brightness and/or wavelength and given the use of diodes and their well-known need of digital signals and wide-availability or PWM controls PWM controls would be an obvious inclusion.

Regarding claim 15, Applicant is respectfully reminded that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The clause in claim 15, “wherein the system is linked with a smartphone application to store a user's neck angle and analyze neck fatigue for each date and time,” is an intended use type limitation which recites a manner of operating the apparatus, and does not structurally differentiate the claim from the prior art.  See also MPEP §2114.

Regarding claim 16, Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 16, “the control unit is configured so that the settings of the control unit can be changed in the smartphone application,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114.

Regarding claims 17 and 18, Nguyen as modified by Hodges above, discloses the claimed invention as indicated above.

Whilst Nguyen, as modified by Hodges’, does not specifically disclose the specific structure of the pedal-type control, one having ordinary skill in the art would recognize the need for each of the disclosed components to effectively and efficiently pair a pedal-type control to Nguyen’s, as modified by Hodges’, headlight device in a wireless manner, as suggested by Hodges’. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to include Hodges’ taught pedal-type wireless control unit with an RF antenna for wireless communication with the control unit, a DIP switch configured to set a unique number to a pedal, a hinge configured to allow an upper cover to rotate at a predetermined angle, a spring configured to support the upper cover, and a battery configured to supply electric power to the pedal-type wireless control unit, wherein the malfunction of the headlight system is prevented by setting a unique value of the DIP switch of the pedal-type wireless control unit and the DIP switch of the control unit.
One would have been motivated to do so based on the well-known knowledge of foot-pedal structures and processes behind BluetoothTM pairing.
Furthermore, Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 18, “the malfunction of the headlight system is prevented by setting a unique value of the DIP switch of the pedal-type wireless control unit and the DIP switch of the control unit,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as applied to claims 2 and 9, respectively, above, and further in view of Hodges and Li (US 2018/0228403; hereinafter ‘Li’).
Regarding claims 3 and 13, Nguyen, as modified by Hodges, discloses the claimed invention as indicated above.
Both Nguyen and Hodges disclose, teach, AND suggest a variety of uses, sensors, and capabilities of their respective devices.  At the same time, neither teach, suggest, or disclose that above the main PCB of the control unit includes an RF antenna for wireless communication with the pedal-type wireless control unit and a smartphone, and a buzzer specifically configured to generate a warning sound for a user's incorrect posture.
Hodges further discloses wireless transmitter module to transmit to a processing unit.
Li teaches a neckband-type posture monitoring device. 
One having ordinary skill in the art would recognize the compatibility amongst the devices of Nguyen, Hodges, and Li to combine features and circuitry to include components to meet market demand.  
Specifically, it would have been obvious to one having ordinary skill in the art before the effective filing date to try above the main PCB of the control unit includes Hodge’s RF antenna for wireless communication with the pedal-type wireless control unit and a smartphone, and a buzzer specifically configured to generate a warning sound for a user's incorrect posture, as taught by Li, and/or a buzzer configured to issue a warning when a user's neck is excessively bent over a certain angle and such a posture is continuously maintained as doing so would prevent muscle fatigue during lengthy procedures.
Furthermore, Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clauses in claims 3 and 13, “… configured to generate a warning sound for a user's incorrect posture” and “…configured to issue a warning when a user's neck is excessively bent over a certain angle and such a posture is continuously maintained” have been considered, but do not structurally distinguish the apparatus from the prior art.   See also MPEP §2114.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as teaching other devices that include at least eyewear and/or headgear and a remote, bodily supported control unit:
Trail (US 10,061,352)
Li (CN 20621835)
Ushakov (US 2016/0070110)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTRF 8:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875